Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 21, and 28 are objected to because of the following informalities:  
(i) With regard to claim 5 (line 1), the term "wherein coupling lens" should be change to the term --wherein the coupling lens--.
(ii) With regard to claim 21 (line 11), the equation set forth, should be labeled as "Equation 1" in order to provide consistency with the term "Equation 1" in line 14 of claim 21.
(iii) With regard to claim 28 (lines 1-2), the term "at least one phase asymmetric beam splitter asymmetrically splits" should be change to the term -- at least one phase asymmetric beam splitter that asymmetrically splits-- or --at least one phase asymmetric beam splitter which asymmetrically splits -- or --at least one phase asymmetric beam splitter asymmetrically splitting-- or something similar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



(I) With regard to claim 3 (line 3), the term "an optical fiber" is vague and ambiguous, based upon the preceding claim language and the underlying specification. More specifically, it is indefinite as to whether the optical fiber of claim 3 (line 3) is the same optical fiber set forth in claim 1 (line 5), or another optical fiber. Based upon the disclosure (which includes the specification and drawings), it cannot be readily ascertained with a reasonable degree of certainty the scope of such a term, and whether it encompasses the preceding "optical fiber" or perhaps, another "optical fiber." Clarification and/or amendment is required to provide a clarity of record in the prosecution history.
(II) With regard to claim 3 (line 5), the term "reading optical detector" is vague and ambiguous, based upon the preceding claim language and the underlying specification. More specifically, it is indefinite as to whether the reading optical detector of claim 3 (line 5) is the same detector set forth in claim 1 (line 5), or another detector. Based upon the disclosure (which includes the specification and drawings), it cannot be readily ascertained with a reasonable degree of certainty the scope of such a term, and whether it encompasses the preceding "detector" or perhaps, another "detector." Clarification and/or amendment is required to provide a clarity of record in the prosecution history.
(III) Additionally, since claim 5 depends from claim 3, it too are thus rejected under the second paragraph of 35 U.S.C. § 112, for reason articulated in sections (I) and (II), supra.
(IV) With regard to claim 7 (line 3), the term "an optical fiber" is vague and ambiguous, based upon the preceding claim language and the underlying specification. More specifically, it is indefinite as to whether the optical fiber of claim 7 (line 3) is the same optical fiber set forth in claim 1 (line 5), or another optical fiber. Based upon the disclosure (which includes the specification and drawings), it cannot be readily ascertained with a reasonable degree of certainty the scope of such a term, and whether it encompasses the preceding "optical fiber" or perhaps, another "optical fiber." Clarification and/or amendment is required to provide a clarity of record in the prosecution history.
(V) With regard to claim 7 (line 4), the term "reading optical detector" is vague and ambiguous, based upon the preceding claim language and the underlying specification. More specifically, it is indefinite as to whether the reading optical detector of claim 7 (line 4) is the same detector set forth in claim 1 (line 5), or another detector. Based upon the disclosure (which includes the specification and drawings), it cannot be readily ascertained with a reasonable degree of certainty the scope of such a term, and whether it encompasses the preceding "detector" or perhaps, another "detector." Clarification and/or amendment is required to provide a clarity of record in the prosecution history.

Response to Arguments
The Applicant's amendment to the claims have obviated the rejections/objections as set forth in the Non-Final office action, mailed on July 14, 2021.
However, regarding the amendments made to the claims as presented in the response filed on January 14, 2022, claims 3, 5, and 7 have been newly rejected (based upon the new amendments as set forth in the rejection, supra).
supra, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1, 2, 4, 8, 9, 21-28 are tentatively considered allowable over the art of record, pending an updated search, amendments or arguments presented by the Applicant and considered by the Examiner in reply to this office communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688